Opinión disidente preliminar del
Juez Asociado Señor Ne-grón García.
En todo su dramatismo jurídico, por primera vez en la historia, él Tribunal Supremo de Puerto Rico abandona su función de órgano adjudicador imparcial, por conducto de cuatro (4) Jueces, asume el papel que le corresponde propia-mente a un demandante y procede, como medio coactivo, a redactar y a suscribir una demanda y sus alegaciones en contra de la voluntad de una legítima parte. Y todo a nombre de salvaguardar el derecho de los electores, la rapidez y el in-terés público. Semejante atropello es inconcebible.
I — I
Couture, en uno de sus mandamientos, previene así a la profesión jurídica: “Ten paciencia, el tiempo se venga de las cosas que se hacen sin su colaboración.’(1) Ese consejo fue *756desoído por la mayoría de este Tribunal el pasado 29 de sep-tiembre de 1989 y hoy. En su anterior opinión disidente, el Juez Asociado Señor Ortiz señaló que esa opinión mayorita-ria “ha[bía] dado final a la legítima expectativa de los candidatos Granados Navedo y Acevedo Pérez, y a sus partidarios, de que se decida pronta y efectivamente la controversia sobre el resultado legal, verídico y justo de las pasadas elec-ciones para Alcalde de nuestra Ciudad Capital”. Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 704 (1989), opinión disidente del Juez Asociado Señor Ortiz.
Expuso que habían desnaturalizado y complicado el pro-ceso con un “injerto de figuras procesales ajenas al procedi-miento especial de impugnación”. (Énfasis suplido.) Granados v. Rodríguez Estrada II, supra, pág. 704. Cuestionó la adopción de procedimientos “especialísimos para emplazar y notificar a partes con interés” —(énfasis suplido) id., pág. 705— y la eliminación o acortamiento de los términos para comparecer y acogerse al procedimiento de descubrimiento de prueba. Con profética visión destacó la incertidumbre creada en cuanto a si los electores acumulados eran “partes demandantes, demandadas, terceros demandados o un hí-brido, lo que afectará la determinación en cuanto al orden de presentación y al peso de la prueba. ¿Quién establece y quién niega, por ejemplo, el derecho al voto? ¿Los electores acumulados como partes? ¿Los candidatos? ¿Los Comisio-nados Electorales? ¿La Comisión Estatal de Elecciones? Hemos cambiado drásticamente la posición procesal de la Comisión Estatal de Elecciones y de su Presidente”. (Én-fasis suplido.) íd., pág. 705. Enfatizó, además, la “impreci-sión sobre el derecho constitucional de los electores acumu-lados a una efectiva asistencia de abogado, sobre quién su-fragará las costas y honorarios de abogado de esos electores en caso de prevalecer y, peor aún, sobre cuál es su responsa-bilidad para el pago de costas y de honorarios bajo la Regla 44 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en el caso *757contrario de que no prevalezcan en su reclamo de que la Co-misión Estatal de Elecciones anuló su derecho al sufragio”. (Énfasis suplido y escolio omitido.) íd., págs. 705-706. Tam-bién, caracterizó la decisión como “un monstruo procesal in-capaz de .ser regulado [sin] directrices específicas . ..”. (Énfasis suplido.) íd., pág. 706. Concluyó que la acumulación de los electores como partes “violenta[ba] las disposiciones substantivas y procesales de la ley especial” y abría una “caja de Pandora”. (Énfasis suplido.) íd., pág. 707.
En igual sentido, en su disenso el Juez Asociado Señor Rebollo López advirtió sobre “las graves y serias consecuen-cias que tendrfia] la decisión mayoritaria que hoy se emite sobre el procedimiento pendiente en el presente caso a nivel de instancia y sobre el derecho al sufragio de los electores que hoy se decide acumular como partes”. (Énfasis suplido.) Granados v. Rodríguez Estrada II, supra, pág. 703, opinión disidente del Juez Asociado Señor Rebollo López.
En nuestro disenso expusimos:
ÍQué hace hoy la mayoría de este Tribunal por votación cerrada? Revoca una vez más al Tribunal Superior, pero eufe-místicamente caracteriza el mandato como una mera “modifi-cación”. Opinión mayoritaria, pág. 600. Esa “modificación”, a su vez, fuerza una decisión de emitir un decreto en el caso distinto de mandamus y daños y perjuicios, sin darle nin-guna oportunidad y sin observar el debido proceso de ley ha-cia las partes originales en ese proceso que aprisiona, en particular, a la litigante más afectada, la demandante González Suárez. De los escombros del dictamen del Tribunal Superior crean instantánea y artificialmente un peculiar y extraño pleito de clase que no cumple los trámites más elementales prescritos. Luego echan a un lado y mutilan toda la normativa y jurisprudencia —civil y electoral vigente— sobre el empla-zamiento personal requerido para que un tribunal adquiera válidamente jurisdicción sobre una parte, citando aislada-mente y atribuyendo unos efectos que no tiene a unas expre-siones vertidas en Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986). Por último, improvisada, arbitraria e inconstitucional-*758mente sustituyen la notificación personal de mil ochocientos cuarenta y cinco (1,845) electores por una sencilla notificación por correo certificado.
Con respeto para todos, ese dictamen es una “caja de Pandora” de frágil hechura judicial que no debió abrirse. Entre sus males brota bruscamente no ya una transformación proce-sal, sino la desfiguración, por el tribunal de instancia, del pleito de impugnación entre Granados Navedo y Acevedo Pé-rez en trámite desde el 19 de diciembre de 1988, y la fea defor-mación en apelación, por la mayoría de este Tribunal, de la acción de mandamus y daños y perjuicios iniciada separada e independientemente por la electora González Suárez el 17 de febrero de 1989, sin brindar a ella y a todas las partes involucradas la oportunidad de una comparecencia.
Coincidentalmente, ambos decretos confunden principios y mecanismos procesales elementales, inyectan unas va-riantes impermisibles que trastocan el esquema legislativo especial y ordinario pautado, son contrarios a la solución lógica y ordenada visualizada en las reglas vigentes y no so-lucionan —sino que agudizan— las infracciones al debido proceso de ley constitucional. Sobre todo complican y atra-san la adjudicación del pleito de impugnación e, innecesa-riamente, proyectan un conflicto jurisdiccional con la Corte de Distrito Federal para el Distrito de Puerto Rico. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada II, supra, págs. 618-620, opinión disidente.
Y más adelante indicamos:
El enredo de la opinión mayoritaria es transparente. Funde causas de acciones diferentes y confunde los efectos del meca-nismo de la consolidación con el de acumulación. En movi-miento de traslación llega al extremo de mudar de lugar a uno de los- litigantes principales, al concluir que la acción de mandamus y daños y perjuicios de la señora González Suárez y el pleito de “impugnación por el señor Granados Navedo tienen el mismo objetivo —cuestionar el resultado electoral para el cargo de Alcalde de San Juan ...”. (Énfasis suplido.) Opinión mayoritaria, pág. 608. La mutación procesal culmina cuando astutamente en dicha opinión se formula la pregunta siguiente: “¿qué clase de remedio completo se le puede ofre-*759cer al peticionario Granados Navedo ...?” (Énfasis en el original suprimido y énfasis suplido.) íd. En otras palabras, aun cuando la mayoría reconoce que los electores no son acumula-bles como partes en el pleito de impugnación, continúan gi-rando descontroladamente en torno a Granados Navedo —y también, sin mencionarlo, alrededor de Acevedo Pérez— y, atraídos fatalmente por ese polo magnético o centro de grave-dad, enrevesadamente y sin fundamentos jurídicos los acu-mulan en la acción independiente de la señora González Suárez. El tambaleante puente que sirve de sostén a ese gi-gantesco paso e inesperado tránsito sustantivo y procesal es una sencilla consolidación. (Énfasis en el original.) Granados v. Rodríguez Estrada II, supra, págs. 653-654.
De nada valieron estos y otros argumentos esgrimidos con vehemencia en apoyo de la total revocación de la orden de acumulación del Tribunal Superior. Artificialmente se cambiaron de sitio los protagonistas principales y se emitió una decisión violatoria del debido proceso de ley y demás derechos de la señora González Suárez y de esos numerosos electores antes marginados por la Comisión Estatal de Elec-ciones.
HH I — I
Pocos días después (el 6 de octubre), sin haber transcu-rrido el término para una reconsideración, este Tribunal, a solicitud del Presidente de la Comisión Estatal de Elec-ciones y de los demandados Báez Galib y Acevedo Pérez, fes-tinadamente y a destiempo ordenó la remisión inmediata del mandato. Nos opusimos a dicho proceder de la forma si-guiente:
... [H]emos comprometido y limitado peligrosamente nues-tro sentido de responsabilidad institucional en cuanto al ám-bito temporal de nuestra jurisdicción apelativa. Bajo el des-gastado vocablo de la “importancia” del caso ignoramos otra vez unos términos configurativos de derechos sustantivos y procesales de las partes. El 29 de septiembre, inconstitucio-*760nalmente, la mayoría descarto el tramite de emplazamiento personal para adquirir válidamente jurisdicción sobre mil ochocientos cuarenta y cinco (1,845) electores acumulados in-debidamente como partes, y ahora, de un plumazo, lo hacen en cuanto al trámite de reconsideración apelativo.
De hecho, la resolución mayoritaria sólo podría explicarse si, a priori, partimos de la premisa de que ninguna de las partes originales en el pleito de impugnación o en la de-manda de mandamus y daños y perjuicios —excepto la Comisión Estatal de Elecciones, Acevedo Pérez y Báez Galib— pedirá la reconsideración. Confesamos que carecemos de la mágica bola de cristal para así anticiparlo, desconocemos el cimiento u origen de ese conocimiento y los fundamentos que pudieran aducir las partes perdidosas en abono de una re-consideración. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada III, 124 D.P.R. 716, 718-719 (1989), opi-nión disidente.
Y en vista de que la señora González Suárez nunca había tenido ni se le había brindado la oportunidad de exponer en foro judicial alguno su posición respecto a la decisión posterior de añadir a su caso, por vía de acumulación, mil ocho-cientos cuarenta y cinco (1,845) nuevas partes, aconsejamos prudencialmente —ante la decisión dividida fundada en una votación cerrada de cuatro a tres (4-3) Jueces de este Foro— esperar que venciera el término de reconsideración o que se requiriera a las restantes partes que expusieran sus posiciones. Finiquitamos ese disenso con la observación si-guiente: “Con marcha en retroceso en el ámbito procesal no se avanza hacia la superación de nuestra democracia.” (Énfasis suplido.) Granados v. Rodríguez Estrada III, supra, pág. 720.
HH HH
El 11 de octubre occurrió lo que era de esperarse. Por primera vez compareció a este Foro la señora González Suárez, pidió intervención y aclaración de los errores de la opi-nión mayoritaria de 29 de septiembre de 1989. Demostró que *761la principal conclusión mayoritaria —en que s.e fundamentó la consolidación y acumulación— a saber, que su acción “tien[e] el mismo objetivo —cuestionar el resultado electoral para el cargo de Alcalde de San Juan — ” (Granados v. Rodríguez Estrada II, supra, pág. 608), no era correcta y que por estipulación así lo habían aceptado los litigantes Granados Navedo y Acevedo Pérez. Al disentir otra vez de la negativa del Tribunal, consignamos:
Ante esta VERDAD, lo procedente sería reclamar el man-dato e inmediatamente corregir dicho error en la opinión ma-yoritaria. La resolución de hoy, sin fundamentos, niega discre-cionalmente ese remedio. La renuencia a así reconocerlo con-figura un patrón acumulativo de injusticia. Se comprende al percatarnos de que su aceptación implicaría una reconsidera-ción de la opinión mayoritaria, la cual frágilmente sólo se funda en el ejercicio de una discreción ilimitada. Estamos a tiempo para hacer cumplida justicia y “fijar correctamente las coordenadas que en el plano electoral y constitucional el re-curso nos presenta”. Granados v. Rodríguez Estrada II, supra, pág. 682, opinión disidente. Contra la VERDAD no cabe invocar discreción judicial alguna. A la postre, “[p]or su na-turaleza no reglada, el ejercicio de la discreción es la prerro-gativa judicial más poderosa y peligrosa. Siempre reclama una profunda reflexión íntima de conciencia”. (Énfasis en el original.) íd., pág. 684. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada IV, 124 D.P.R. 720, 726 (1989), voto disidente.

IV

No transcurrió mucho tiempo para que de la caja de Pandora brotaran los males procesales señalados por los Jueces Asociados Señores Rebollo López, Ortiz y el que sus-cribe, en sus respectivos disensos. El pasado 30 de octubre el Tribunal Superior, Sala de San Juan (Hon. Carlos E. Polo, Juez), conforme el mandato mayoritario de 29 de septiem-bre, ordenó: (1) la acumulación como partes de mil dos-cientos ochenta (1,280) electores, incluyendo a los cuarenta y *762dos (42) que reclamaron en la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico; (2) que en el plazo de cinco (5) días naturales la señora González Suárez enmen-dara su demanda “con el único propósito de acumularlos] como partes” (Resolución y orden, pág. 2); (3) que la Comi-sión Estatal de Elecciones les notificara mediante edictos, apercibiéndoles que deberían comparecer dentro del tér-mino de veinte (20) días en el caso de la señora González Suárez “a formular sus alegaciones en reclamo de sus dere-chos electorales y de que se adjudique su voto emitido en las pasadas elecciones generales del 8 de noviembre de 1988” (énfasis suplido) id.; (4) que, simultáneamente con esa publi-cación, se les notificara por correo Certificado con acuse de recibo de “copia de la demanda enmendada [en el epígrafe], del edicto y de la presente resolución” (énfasis suplido) id., y (5) que se emplazara personalmente los votantes que recla-maron en la Corte federal. Finalmente, dispuso que los que no comparecieran renunciaban a sus derechos, les anotaría la rebeldía y dictaría sentencia en su contra a base de que aceptaron “la corrección de la determinación de la CEE . . .”. (Énfasis suplido.) íd., pág. 3.
Inconforme, el 6 de noviembre la señora González Suárez presentó este certiorari que, en su esencia, cuestiona la pro-cedencia de esa orden debido a que el mandato de este Foro estuvo fundado en una consolidación inexistente. Aduce que desde el 7 de septiembre se había desfilado la prueba sobre sus cualificaciones como electora y que su caso quedó some-tido. Impugnó, además, la obligación que le fue impuesta de enmendar las alegaciones de su demanda.
A la luz de esos señalamientos, concedimos a todas las partes término para que comparecieran y, en auxilio de juris-dicción, paralizamos la orden. Comparecieron el Presidente de la Comisión Estatal de Elecciones, Ledo. Marcos A. Ro-dríguez Estrada (codemandado en la acción de la señora González Suárez), los demandados, Ledos. Héctor L. Ace*763vedo Pérez y Eudaldo Báez Galib (este último Comisionado Electoral del P.P.D.) y el Sr. Francisco González Rodríguez, Comisionado del P.N.P.
V
Los escritos del Presidente de la Comisión Estatal de Elecciones y de Acevedo Pérez y Báez Galib revelan notables contradicciones en sus posiciones. Sobre todo, son la mejor prueba de la antijuridicidad de la opinión mayoritaria de 29 de septiembre y de la difícil situación en que colocaron al ilustrado foro de instancia.
Como la sentencia mayoritaria guarda silencio, expon-gamos brevemente esas posiciones.(2) El Presidente de la Comisión Estatal de Elecciones, luego de aludir a la orden, petición de certiorari y negativa de la representación legal de la señora González Suárez a suscribir “una alegación de demanda enmendada” —Comparecencia del Presidente de la Comisión Estatal de Elecciones en relación con el último escrito de la demandante Francisca Lu[z]garda González Suárez, pág. 2— según le fue requerido, expresa su interés en cumplir con el mandato mayoritario. Sin embargo, nos comunica “su preocupación po[r q]ue el procedimiento de acumulación no adolezca de ningún defecto que pueda ha-cerlo susceptible de amdación en el futuro”. (Enfasis su-plido.) íd. Debido a que costará en exceso de $82,200, consi-dera “necesario la vigilancia estricta de manera que se cum-pla con todos los incidentes del procedimiento”. íd. Afirma que “no tiene mayor interés en cuál de las partes deberá redactar la alegación para acumular a los 1,280 electores ...”. íd. Anticipa que la inmensa mayoría “no comparecería,] *764por lo que su derecho eventualmente será resuelto a través de una sentencia en rebeldía”. Íd.
Bajo esa premisa, el Presidente Rodríguez Estrada argu-menta correctamente que la “rebeldía, en este, o en cual-quier otro caso, exige que se le hayan formulado al deman-dado alegaciones conteniendo hechos bien aseverados que al aceptarse mediante su incomparecencia justifiquen que se dicte una sentencia en rebeldía en su contra. Regla 45.1 de las de Procedimiento Civil, 32 L.P.R.A. Ap. III R. 45.1. Continental Insurance Company vs. Isleta Marina, 106 D.P.R. 809, 815 (197[8])”. (Énfasis suplido.) íd., pág. 2. Nos advierte que como la “única consecuencia jurídica del trámite de un caso en rebeldía es que se estimen aceptadas todas y cada una de las materias bien alegadas en la demanda, es nece-sario, por tanto, que la formulación de alegaciones com-pletas con respecto a estos electores, pues de lo contrario no se podría sostener una sentencia en rebeldía en contra de ellos”. (Énfasis suplido.) íd., págs. 2-3. Finalmente, con ati-nada precisión, concluye que la Comisión Estatal de Elec-ciones “no puede ser la parte que formule esta alegación toda vez que fue ella misma la que tomó la decisión final adjudicando que estos electores, a ser acumulados ahora como parte, no tenían derecho a votar para el cargo de Al-calde de San Juan. La Comisión Estatal de Elecciones, al igual que cualquier organismo administrativo, no podría comparecer a un tribunal de justicia a solicitarle que vali-dara la decisión que ella misma ha tomado”. (Énfasis suplido.) Íd., pág. 3.
Por su parte, Acevedo Pérez y Báez Galib nos solicitan la desestimación sumaria del recurso con miras a expeditar la solución del caso en instancia. A esos efectos afirman que en el pleito de Granados Navedo y Acevedo Pérez la prueba se desfiló y finalizó en su totalidad, y que sólo resta presentar unos memoriales en o antes del 17 de este mes. Para apoyar la desestimación sumaria de la apelación de la señora Gonzá-*765lez Suárez, estiman inmeritorio y no argumentan a fondo su señalamiento de que la acumulación decretada fue errónea por estar fundada en una consolidación original limitada. En cuanto al segundo señalamiento —que no podía obligársele a enmendar— tampoco argumentan en contra. Más bien, sos-tienen y nos piden que resolvamos que corresponde a la Co-misión Estatal de Elecciones enmendar la demanda de la señora González Suárez y que, de no ser posible, autoricemos a Acevedo Pérez a redactar la alegación para acumular los mil doscientos ochenta (1,280) electores.
En resumen, de un lado el Presidente de la Comisión Es-tatal de Elecciones acepta que jurídicamente sería un con-trasentido que se le ordenara enmendar la demanda de la señora González Suárez y, del otro, Acevedo Pérez y Báez Galib evaden el planteamiento de ella, insisten en que debe ser la Comisión Estatal de Elecciones y, finalmente, nos pro-ponen la alternativa que sea Acevedo Pérez quien formule la alegación. El resultado de estas posturas irreconciliables entre sí revela la encerrona jurídica en que se encuentra la mayoría del Tribunal.
HH >
Tiene toda la razón la señora González Suárez. Como VERDAD procesal que ninguna de las partes ha podido refu-tar, ha quedado demostrado que la frágil premisa, en la cual se fundamentó la mayoría del Tribunal para ordenar la acu-mulación de los electores y consolidar sus causas de acción al pleito de ella, no esxistía al momento de así decretarse el 29 de septiembre de 1989. Así lo acreditan fehacientemente los autos y el extenso esc. 1 de la sentencia mayoritaria. Confir-man que la consolidación original del foro de instancia de 15 de agosto no fue total, sino cualificada. Fue de carácter par-cial, con el único y limitado fin de que ella desfilara su prueba en torno a su status de electora en el momento en que prestara testimonio como testigo de Granados Navedo. *766T.E. Superior de 7 de agosto de 1989, pág. 86; Transcripción de evidencia, págs. 4-7. Ese evento ya aconteció. La prueba se presentó el 7 de septiembre ante el Magistrado Carlos E. Polo. Transcripción parcial de evidencia, págs. 1-24.
Esta cronología refleja indubitadamente que desde el 7 de septiembre el propósito de la consolidación —desfilar la señora González Suárez la prueba común de hechos simultá-neamente como parte y testigo— quedó cumplido. Su causa de acción individual quedó sometida para dictamen por el tribunal de instancia sobre la otra cuestión común de dere-cho, a saber, la conclusión jurídica de si era o no electora cualificada y si debería adjudicarse su voto. Lo único que quedó pendiente en su caso —sujeto a ese resultado— fue la reclamación de daños y perjuicios, la cual acorde con la con-solidación limitada se vería “posteriormente y por separado para no interrumpir las labores en el caso de impugnación”. Transcripción de evidencia, pág. 2.
Ante esta innegable realidad, ¿cómo la mayoría puede sostener todavía la existencia de una consolidación masiva, que decretaron mucho después (el 29 de septiembre) de ha-berse sometido el caso de la señora González Suárez?
Sólo por forzada ficción, ajena a esta VERDAD procesal y al derecho vigente, puede concluirse lo contrario. Y única-mente por razón de una venda judicial irremovible puede in-sistirse en la juridicidad de acumular como partes a los elec-tores marginados por la Comisión Estatal de Elecciones al pleito de la señora González Suárez.
Una vez sometido el caso de la señora González Suárez, el 7 de septiembre, se evidencia con meridiana claridad que el mismo podía adjudicarse satisfactoriamente a partir de esa fecha —incluso hoy mismo— sin que fuera ni sea menester la acumulación de los numerosos electores. La presencia de esos electores no es necesaria ni indispensable para “adjudi-carse esa controversia”. Regla 16.1 de Procedimiento Civil, 82 L.P.R.A. Ap. III. Tampoco lo es para “conceder un reme-*767dio completo a las personas que ya [son] partes en el pleito” (Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III), esto es, ella, la Comisión Estatal de Elecciones y otros. No podemos ignorar que la frase “‘Interés común’ no es cual-quier interés en el pleito. Tiene que ser un interés de tal orden que impida la confección de un decreto sin afectarlo. ‘Remedio completo’ también tiene un significado especial. El remedio completo a que se refiere la Regla 16 alude al remedio entre las personas y entidades que ya son partes en el pleito y no al obtenible entre una parte y el ausente”. Hernández Agosto v. López Nieves, 114 D.P.R. 601, 607 (1983).
La mayoría del Tribunal —como tampoco ninguna de las otras partes— no ha adelantado una sola razón justificativa para que al 7 de septiembre, el 29 del mismo mes o al día de hoy, fuera y sea necesaria la acumulación de esos electores para que pueda el Tribunal Superior resolver si la señora González Suárez es o no una electora cualificada. Ese silen-cio es elocuente. Repetimos, ya la prueba de ella desfiló y su caso quedó sometido. ¿Qué prueba adicional sobre las cir-cunstancias personales y cualificaciones como electora pue-den aportar a su causa de acción los electores marginados? Ninguna.
En conclusión, le asiste la razón a la señora González Suárez. Es erróneo y absurdo inyectarle a la orden de conso-lidación limitada —que surtió sus efectos evidenciarios el 7 de septiembre— la acumulación de los electores marginados por la Comisión Estatal de Elecciones.
VII
¿Qué hace hoy la mayoría de este Tribunal? Primero, re-suelve que la orden del tribunal de instancia “es cónsona con e implanta” lo dispuesto el 29 de septiembre. Sentencia, pág. 752. Segundo, toma medidas adicionales para enfrentar “nuevos desarrollos procesales” (id.) —diz que apara alige-*768rar los procedimientos— a saber: (1) ordena a la señora Gon-zález Suárez a enmendar su demanda “para cumplir con la formalidad de acumular” (énfasis suplido) (id.) a los res-tantes electores; (2) redacta y formula las alegaciones que contendrá la demanda enmendada; (3) (3) le concede a ella cinco (5) días naturales para enmendarla, y (4) de no hacerlo la señora González Suárez, la realizará el tribunal de instan-cia. Tercero, determina que la sentencia que en su día se dicte “será vinculante” (id., pág. 753) para los que no compa-rezcan.
Independientemente de lo erróneo de la consolidación y acumulación original sostenida antes por la mayoría, este sorpresivo nuevo curso decisorio nos obliga a dirigirnos a las comparecencias del Presidente de la Comisión Estatal de Elecciones y de Acevedo Pérez y a la de Granados Navedo.
Según expuesto, la Comisión Estatal de Elecciones acepta que no puede ser quien enmiende las alegaciones de la demanda. Acevedo Pérez y Báez Galib insisten en lo con-trario. Sin embargo, por vía de escolio, evaden la controver-sia de si realmente puede o no obligarse a la señora González Suárez a acumular como partes a esos electores contra su voluntad. Curiosa y reveladoramente remiten al “futuro” esa controversia. Solicitud para que se disponga sumariamente de la petición de certiorari y comparecencia en cumpli-miento de orden, pág. 7 esc. 6. Así pospuesta, se limitan a argumentar que la opinión mayoritaria resolvió “con clari-dad” que ello correspondía a la Comisión Estatal de Elec-*769ciones, y que para dar certeza final a la controversia entre Granados Navedo y Acevedo Pérez “es innecesario impo-nerle la obligación a la demandante González Suárez de la misma forma en que el Tribunal decidió relevar de una obligación similar al demandante Granados Navedo”. (Énfasis suplido.) Íd., pág. 8. Por último, solicitan que autori-cemos a Acevedo Pérez a realizar las enmiendas.
Ante estas comparecencias, verdaderamente es increíble que hoy la mayoría redacte unas alegaciones y resuelva obligar a la señora González Suárez a enmendar su demanda para “cumplir con la formalidad de acumular como partes” (sentencia, pág. 752) a mil doscientos ochenta (1,280) elec-tores marginados por la Comisión Estatal de Elecciones. Hasta hoy creíamos que esa gestión correspondía a los liti-gantes y a su abogado. ¿Qué conocimiento individual de las cualificaciones de esos electores tiene la señora González Suárez? ¿Qué fundamento en derecho para imputárselo? ¿Bajo qué norma jurídica se le está confiriendo esa represen-tación? ¿Cómo se pretende que el licenciado Quiñones Vizca-rrondo pueda firmar esas alegaciones y, conforme los efectos de la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dé fe y certifique “que de acuerdo con su mejor conocimiento, información y creencia está bien fundado”? Y, finalmente, ¿qué autoridad tiene la mayoría para asumir el papel de parte —redactar unas alegaciones— y echar a un lado su función de órgano imparciaU ¿Qué sucederá cuando ma-ñana tenga que decidir cualesquiera planteamientos de la Comisión Estatal de Elecciones sobre su suficiencia?
Esa actuación ha sido motivada en vista de que la sola mención e inclusión en el epígrafe de la demanda —como partes demandantes— de los nombres de “las personas iden-tificadas en los Anejos 1 y 2” (sentencia, pág. 752) sería insu-ficiente en derecho para iniciar y canalizar válidamente una enmienda en reclamo de esos electores.
*770“La naturaleza adversaria de un pleito no puede supedi-tarse al escueto formulismo de las etiquetas empleadas. El epígrafe de un caso no determina su naturaleza.” Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 257-258 (1978). Por ende, aparte de ese nuevo epígrafe así enmendado, en la demanda sólo subsistirían las restantes alegaciones particularizadas de la señora González Suárez. Estas alegaciones, en síntesis, exponen que es residente del Municipio de San Juan y elec-tora legalmente inscrita con tarjeta electoral; que participó en las últimas siete (7) elecciones; que sin fundamento ni re-cusación válida fue obligada “a votar con voto abierto”; que hasta el presente su voto no se ha adjudicado, y que ello constituía una violación al deber ministerial de la Comisión Estatal de Elecciones y de los otros demandados, y una in-fracción a sus derechos constitucionales. Además, exponen su solicitud de $1,500,000 en daños y perjuicios.
Obviamente, esas alegaciones específicas —por su carác-ter individual y personalismo— no pueden, por fiat judicial, hacerse extensivas a las circunstancias particulares de más de mil electores acumulados. Siendo así, sin otras enmiendas sustanciales efectuadas por persona con capacidad legal para ello, es evidente que la simple inclusión de los nombres en el epígrafe de la demanda de la señora González Suárez no aduciría una causa de acción válida en favor de esos nume-rosos electores. Estaríamos ante una demanda enmendada, a priori desestimable de su faz.
Para salvar este insuperable escollo, el Tribunal redacta las enmiendas. Realmente es imposible conciliar la senten-cia mayoritaria con nuestro ordenamiento procesal vi-gente. Antes y ahora es improcedente la acumulación de esos electores como partes demandantes. No existía entonces, como tampoco actualmente, un mínimo de contenido sustan-cial de afinidad con la señora González Suárez.
Sin esas alegaciones, la sola inclusión en el epígrafe de los electores de los Anejos 1 y 2 era un acto inocuo. Por arte de *771magia jurídica, la mayoría se reforzada a redactar las ale-gaciones, pues sabe que en nuestro derecho es inconcebible incluir y acumular a una persona como demandante sin que en el cuerpo de la demanda existan o se introduzcan unas alegaciones fácticas mínimas y básicas en qué apoyar una causa de acción válida. Toda acumulación de un indivi-duo, como parte demandante, tiene que tener algún sentido. El dictamen mayoritario sólo lo tiene como un acto de espe-jismo judicial.
Estos principios elementales aclaran el prisma decisorio. El ilustrado tribunal de instancia, por el revoltijo de la mayo-ría, se vió obligado a trastocar toda la mecánica sustantiva y procesal atinente. De un lado, pretendió incluir a los elec-tores con una simple mención en el epígrafe —sin alega-ciones de sustancia— y del otro, de no comparecer éstos, concluyó que les anotaría la rebeldía, estimaría renunciados sus derechos y daba por sentado que aceptaban la corrección de la determinación de la Comisión Estatal de Elecciones. Los apercibimientos en esa orden no son alegaciones.
Nos preguntamos: ¿Dónde se autoriza semejante trámite en nuestro ordenamiento? ¿Desde cuándo es posible anotar la rebeldía a unos demandantes? ¿Cuáles son las “materias bien alegadas”, conforme Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 815-816 (1978), que validan ese trá-mite?
De estas interrogantes aflora la precaridad jurídica de la opinión mayoritaria del Tribunal y la verdadera mons-truosidad procesal creada. A la confusión anterior, suscitada por la errónea definición de “causa de acción” y la aplicación indebida de otras instituciones procesales, ahora redactan unas alegaciones y autorizan un supuesto trámite concebido originalmente para dar oportunidad a los electores margi-nados, como demandantes involuntarios, que a corto plazo, en la práctica, los convierte en demandados. Aunque la sen-tencia asevera que modifica la orden de instancia y elimina *772el apercibimiento de rebeldía —como consecuencia del pro-ceso circular vicioso creado— logra ese mismo resultado, esto es, a los electores que no comparezcan se les dictará sentencia en su contra mediante la aplicación automática de una presunción de corrección administrativa de la Co-misión Estatal de Elecciones. El saldo neto es dispensar a la Comisión Estatal de Elecciones, como parte demandada, de presentar prueba en apoyo de su negativa a adjudicar los votos de esos electores sin que existan alegaciones que real, verdadera y legítimamente correspondan a hechos pecu-liares de esos electores.
La rebeldía contra los electores visualizada por el ilus-trado foro de instancia en su orden —y refrendada implícita-mente por la mayoría— es desconocida en nuestro derecho. Aunque se dé la sensación de que se ha eliminado la rebel-día, subsisten sus efectos. Por su naturaleza y definición, la rebeldía es conducta propia imputable sólo a un demandado. Por lo tanto, es inconcebible atribuirles rebeldía a esos elec-tores como partes demandantes y, menos, sin alegaciones. La Regla 45.1 de Procedimiento Civil, en lo pertinente, ta-jantemente dispone:
Cuando una parte contra la cual se solicite una sentencia que concede un remedio afirmativo haya dejado de presentar alegaciones o de defenderse en otra forma según se dispone en estas reglas, y este hecho se pruebe mediante declaración jurada o de otro modo, el secretario anotará su rebeldía. (Énfasis suplido.) 32 L.P.R.A. Ap. III.
José Guerra San Martín, al glosar sobre esta imposibili-dad procesal, afirma que “en efecto, esto será lo ordinario, pues parece que si la rebeldía se caracteriza por la no pre-sencia en el pleito de una parte, nunca podrá darse la situa-ción de rebeldía en el demandante, pues sin actor no existe posibilidad de juicio, según el conocido aforismo ‘nemo judex sine actore’”. (Énfasis suplido.) J. Guerra San Martín, Lec-*773ciones de Derecho Procesal Civil, Bilbao, Publicaciones de la Universidad de Deusto, 1978, T. II, Vol. 1, pág. 45.
Para que pueda dictarse válidamente sentencia en rebel-día, una vez haya transcurrido el término concedido sin que el demandado comparezca al proceso, nuestro ordenamiento exige los requisitos siguientes: la pendencia de un proceso iniciado previamente con la presentación de una demanda (Regla 2 de Procedimiento Civil, 32 L.P.R.A. Ap. III); que existan unas alegaciones correctas por la parte deman-dante de unos hechos (y solicitud de remedios), susceptibles de alegaciones respondientes (Reglas 6.1, 6.5 y 10.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III); un llamamiento pre-vio y válido al demandado, mediante emplazamiento personal o por edictos si se cumplen determinados requisitos, para que éste refute las alegaciones como adversario; su incompa-recencia, y la anotación de rebeldía. La consecuencia jurídica de este trámite es que se estimen aceptadas todas y cada una de las materias bien alegadas en la demanda. Continental Ins. Co. v. Isleta Marina, supra; Rodríguez v. Tribunal Superior, 102 D.P.R. 290, 294 (1974).
Esta normativa doctrinal pone de manifiesto que el aper-cibimiento del tribunal de instancia, a los fines de que la in-comparecencia de los electores tendría el efecto de declarár-seles en rebeldía, no sólo es equivocado, sino que subvierte radicalmente todo nuestro ordenamiento procesal relativo a esta materia. Lo mismo ocurre con la modificación cosmé-tica introducida por la mayoría. También demuestra lo erróneo de la pretensión de Acevedo Pérez y Báez Galib de que, según la opinión mayoritaria de 29 de septiembre, co-rresponde a la Comisión Estatal de Elecciones enmendar las alegaciones. Carecería de toda lógica (por no decir sentido común) decidir que dicho organismo, como ente que no les adjudicó sus votos ni les notificó a los electores esa determi-nación, asumiera simultáneamente los conflictivos papeles de demandante y demandado.
*774La discreción judicial no puede utilizarse de mampara para continuar virando al revés nuestro ordenamiento pro-cesal. Persistir la mayoría en la consolidación y acumular como demandantes al pleito de la señora González Suárez los mil doscientos ochenta (1,280) electores con el fin de “darle finalidad vinculante a controversias” de electores excluidos es convertir la acción de impugnación en una acción de re-clamo de electores bajo el espúreo pretexto de un común de-nominador.
Si algún significado tiene la vacilante comparecencia de Acevedo Pérez y Báez Galib —conflictiva con la de la Comisión Estatal de Elecciones— es que demuestra que los mil doscientos ochenta (1,280) electores no son las partes indispensables o necesarias en el pleito de la señora González Suárez, susceptibles de acumularse bajo las Reglas 16.1 ó 16.2 de Procedimiento Civil, supra. La situación de la señora González Suárez no es tal que, de no ser acumulados esos electores, el tribunal no podría adjudicar el pleito por falta de parte indispensable o “estaría obligado a conceder un re-medio parcial o ‘hueco’ en lugar de uno completo a las partes ante el tribunal”. (Traducción nuestra.) Advisory Committee’s Note, Proposed Rules of Civil Procedure, 39 F.R.D. 69, 91 (1966). Ciertamente esos electores pueden instar acciones separadas, distintas e independientes a la presentada por la peticionaria González Suárez, no estando las resueltas de unos sujetas a las de otros. Después de todo, la independen-cia de las causas de acción ya fue reconocida por la mayoría el 29 de septiembre de 1989.
VIII
La alternativa propuesta por Acevedo Pérez para que se le permita enmendar la demanda de la señora González Suá-rez, aparte de su frivolidad, es también indicativa de la ma-deja procesal creada por la mayoría de este Tribunal.
El esquema legislativo especial persigue que el pleito [de impugnación] se resuelva prontamente. Tiene perfiles pro-*775píos. Los electores no son partes indispensables ni necesa-rias. Estos tienen el derecho a instar una acción legal sepa-rada e independiente —individual o de clase— para reclamar sus votos particulares. Esa causa de acción va dirigida contra la Comisión Estatal, quien por ley es la parte deman-dada, por ser el organismo que adjudica o no tales votos. El tribunal ante quien se ventile la acción de impugnación —pa-ralelamente con una o varias acciones preexistentes de elec-tores— puede consolidar las vistas en aras de la economía procesal si con ello no atrasa una o la otra. Pero, ciertamente, la acción de impugnación no puede convertirse en una ac-ción de reclamo de los electores ni ser demorada con una con-solidación-, tampoco atribuirle a esa consolidación unos efec-tos ajenos a su naturaleza. Incluir a los electores, bajo la Regla 16.2 de Procedimiento Civil, supra, y exigir a cualesquiera de los contendientes principales el emplazamiento de esos o cualesquiera otros equivale erróneamente a convertirlos de forma indirecta en partes indispensables bajo la Regla 16.1 de Procedimiento Civil, supra. Incidió, pues, el foro de instancia. (Enfasis suplido y en el original.) Granados v. Rodríguez Estrada II, supra, pág. 652, opinión disidente.
Acceder a la solicitud de Acevedo Pérez sería resucitar y hacer, mediante una circunvalación, lo que antes se rechazó: acumular “como partes a esos electores en el pleito de im-pugnación. Bajo los parámetros que informa la Regla 16 de Procedimiento Civil, supra, sobre acumulación, el trans-plante es impermisible”. (Énfasis en el original.) Granados v. Rodríguez Estrada II, supra, pág. 653, opinión disidente.
IX
Compeler, ilegal e injustamente, a la señora González Suárez y a su abogado Quiñones Vizcarrondo a que suscriban las enmiendas a la demanda redactada por la mayoría de los Jueces es ponerlos en la encrucijada de acatar ese dictamen en contra de su voluntad o no aceptarlo. Este último proce-der sólo los expondría a que el tribunal de instancia, como sanción, les desestimara la acción. También podrían optar *776por desistir voluntariamente. Cualesquiera de estas dos (2) alternativas prueban la precariedad de la decisión mayorita-ria. Privarían al Tribunal del único sostén en que se apun-talan las alegaciones redactadas y la pretendida acumula-ción de los más de mil doscientos ochenta (1,280) electores.
Finalmente, por el elemento coactivo presente en el man-dato de este Tribunal, la señora González Suárez también podría solicitar de inmediato o posteriormente, en su condi-ción de reclamante que acudió previamente a la Corte de Distrito federal, la intervención de ese foro en protección de sus derechos. Tampoco inhibiría igual pedido por los cientos de electores afectados por la infracción que genera la conso-lidación, acumulación, notificación, redacción de alegaciones y enmienda decretada hoy inconstitucionalmente.
X
Sobre el extremo de la citación, no debe existir dudas de que el correo certificado y la publicación de los edictos, en las presentes circunstancias, son mecanismos inválidos que no están autorizados por nuestro ordenamiento jurídico. De he-cho, vician a priori todo el montaje de la acumulación. Cualquier elector que no sea citado personalmente puede ne-garse a comparecer y atacar la validez de la sentencia. A fin de cuentas, la jurisdicción in personam es un presupuesto para la invocación de la doctrina de cosa juzgada o impedi-mento colateral por sentencia. A la postre, la cuestión va a las entrañas del debido proceso de ley y es asunto justicia-ble bajo nuestra Constitución y la federal.
La opinión mayoritaria ha abierto una brecha imposi-ble de ser cerrada. Anticipamos que los costos ascendentes a más de $116,760 en que incurrirá la Comisión Estatal de Elecciones en el trámite de citación por correo y mediante edictos, lamentablemente constituirá un dispendio injusti-ficado e improductivo de fondos públicos.
*777A fin de cuentas, el procedimiento pautado por la mayoría es para seguirse ante el foro judicial, no en el organismo ad-ministrativo. En juego está el derecho al voto, valor individual y comunitario constitucional inestimable en nuestro sis-tema democrático. Es inaudito que hayan relajado de este modo las normas aplicables en cuanto a la citación personal de esos electores. Toda nuestra casuística propugna:
Dar a la parte demandada la oportunidad de ser oída es principio esencial de nuestro procedimiento con honda raíz constitucional. Jacob v. Roberts, 223 U.S. 261 (1912). Para que pueda hacer valer esa oportunidad es preciso notificarla per-sonalmente que se le ha demandado. “Una sentencia dictada sin tal notificación y oportunidad carece de todos los atributos de una determinación judicial-, es una usurpación y opresión judicial y nunca puede ser sostenida donde la justicia se administra justicieramente”. (Énfasis suplido.) Mundo v. Fúster, 87 D.P.R. 363, 365 (1963).
En la panorámica electoral prevalece idéntico enfoque riguroso y de estricta observancia. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 232 (1981).
Como expusimos antes en nuestro disenso:
Estos requisitos jurisdiccionales son de estirpe constitu-cional e inexorables para la aplicación de la doctrina de cosa juzgada e impedimento colateral por sentencia. Nuestras de-cisiones exigen que: (1) la notificación al elector sea personal (esta notificación personal se satisface cuando éste expresa-mente ha rehusado recibir la notificación e impedido la en-trega física de la citación) y (2) únicamente se puede acudir al método supletorio de edictos y a la remisión por correo certifi-cado si se han realizado previamente y se han consignado así en declaración jurada —la Regla 4.5 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) eliminó el requisito de diligen-ciamiento negativo— las gestiones para localizar al elector en Puerto Rico.
La importancia y recta observancia de este trámite no puede subestimarse. La Comisión Estatal posee en sus récord las direcciones de todos esos electores. Esos archivos, las de-*778claraciones juradas suscritas al votar y las fotografías en las tarjetas de identificación electoral son los documentos para constatar las direcciones e identificar apropiadamente a esos electores y así, como primer paso, intentar emplazarlos per-sonalmente!. [Un (1) año] después de las elecciones no son válidas unas notificaciones por correo certificado y unos simples avisos caracterizados como edictos.
Pero hay más. El trámite pautado de manera deficiente por la mayoría es significativamente menor que el fijado por la propia Comisión Estatal en su Reglamento de Recusaciones y Exclusiones, aprobado el 11 de diciembre de 1987. Su Sec. 2.5 establece la necesidad de notificación personal de aquellos electores —sean pocos, cientos o miles— a quienes se les pre-tenda recusar. Únicamente autoriza la citación mediante edictos después de haberse gestionado infructuosamente la notificación personal y así se acredite mediante diligencia-miento negativo.
. La única ocasión en que nuestro ordenamiento autoriza la notificación inicial por correo certificado es la acción en cobro de dinero bajo la Regla 60 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en pleitos de menor cuantía. ¿Cómo puede entonces la mayoría de un plumazo tachar y hacer caso omiso a la juris-prudencia que invariablemente exige la notificación personal en casos electorales, y equiparar el derecho al voto con una acción en cobro de poca monta económica? Para superar estos principios de debido proceso de ley, la mayoría se ha visto competida a derogar y reescribir la normativa vigente sobre diligendamiento personal antes reseñada. A partir de hoy, el diligenciamiento personal de emplazamientos sólo es un “me-canismo preferido” (opinión mayoritaria, pág. 610) y no de “estricto cumplimiento”, tal y como reiteráramos en Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986). El lenguaje espe-cífico que la mayoría cita para apoyar esta nueva doctrina — ad hoc— es aislado y fuera de contexto. Con respeto, estamos ante un mal ejemplo de técnica adjudicativa judicial y un nefasto precedente. En vano hemos tratado de disuadir a la mayoría. Ningún argumento ha sido convincente. Ante esa inflexible postura mayoritaria, no nos queda otra opción que invitar a los miembros de la Judicatura, clase togada y otros lectores —y electores— a una somera, desapasionada e inte*779gral lectura del caso de Rodríguez v. Nasrallah, supra, como único medio para que puedan arribar a sus propias conclu-siones. De ese modo corroborarán que dicha decisión no re-suelve que el emplazamiento personal es cuestión de prefe-rencias y, menos, que haya sido sustituido por meras conve-niencias procesales. Todo lo contrario. Dicha opinión —al igual que la casuística allí incorporada del Tribunal Supremo federal y otros foros estatales— se afianza en que el debido proceso de ley exige el emplazamiento in personam, y que la notificación por correo o mediante edictos sólo procede des-pués de efectuadas dichas diligencias en situaciones ex-tremas.
Curiosamente, el caso de Martin v. Wilks, 490 U.S. 755 (1989) —que usa la opinión mayoritaria para concluir que los electores marginados son acumulables como parte (opinión mayoritaria, págs. 604-605)— de repente es olvidado en lo verdaderamente fundamental: la reafirmación del “‘principio general prevaleciente en la jurisprudencia angloamericana de que una sentencia no obliga in personam en un litigio en que no ha sido designado parte o hecho parte mediante un empla-zamiento”’. (Énfasis suplido y traducción nuestra.) Martin v. Wilks, supra, pág. 761. Como excepción a la norma in personam, dicho Foro federal reiteró sólo dos (2) tipos de pleitos: los de clase o los de representación. Estos dos (2) procedi-mientos son también —o al menos eran hasta hoy— las únicas exclusiones reconocidas en nuestro derecho vigente.
La decisión mayoritaria es un retroceso constitucional. No sólo es contraria a las más elementales reglas de debido pro-ceso de ley, sino que deja en total desamparo a aquellos elec-tores que por diversas razones no están ahora en Puerto Rico. A fin de cuentas, la “ausencia temporal del domicilio, para propósitos de empleo, sin la intención de abandonar su pueblo natal y de adquirir otro permanentemente o por tiempo indefi-nido, no puede ser considerada como la decisiva para negar el derecho-al sufragio”. (Énfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 260-261. “O hay que notificar a las partes, o no hay que hacer notificación. Si lo primero, la forma acordada no es la legal; si lo segundo, lo hecho no pasa de ser una redundancia.” Márquez v. Junta Insular de Elecciones, 41 D.P.R. 1, 7 (1930).
¿Es que las Reglas de Procedimiento Civil —sobre acumu-lación de partes y consolidación— se van a aplicar con rigor *780—aunque discrecionalmente de manera errónea— y, sin embargo, las imprescindibles para adquirir jurisdicción in perso-nam se van a descartar? Es una paradoja invocar la Regla 16 de Procedimiento Civil, supra, con miras a remediar una vio-lación al debido proceso de ley de esos electores marginados por tantos meses, y negarse simultáneamente a aplicar y exi-gir los requisitos reglamentarios y jurisprudenciales recono-cidos que rigen la expedición de emplazamiento, diligencia-miento personal y edictos, incluso los términos de veinte (20) y treinta (30) días, respectivamente, prescritos en la Regla 10.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, para los electores demandados formular sus contestaciones. O las cosas se ha-cen bien y se adquiere jurisdicción a los fines visualizados, o no se hacen y no se adquiere. Sinceramente, la laxitud de la opinión mayoritaria y su diseño inconstitucional es prueba fe-haciente de que subsisten todavía las categorías inconstitu-cionales de electores de primera y de segunda clase. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada II, supra, págs. 668-671, opinión disidente.
X l-H
Dos (2) notas adicionales. Primero, advertimos que el mandato de acumulación y citación ilegal lo ha circunscrito la mayoría del Tribunal a mil doscientos ochenta (1,280), que es el grupo de electores añadidos a mano. Al así hacerlo igno-ran los derechos de más de quinientos (500) electores —co-rrespondientes a los grupos que iniciaron sus papeletas o cuyos votos fueron arrestados el 7 de diciembre— que están esencialmente en igual situación. ¿Qué justificación hay para esta disimilitud? ¿Acaso han olvidado que ya el propio foro de instancia reconoció que estos otros dos (2) grupos nunca fueron notificados de la determinación de la Comisión Esta-tal de Elecciones que se negó a adjudicar sus votos y, por ende, les asistía el derecho potencial de cuestionar esa deter-minación administrativa en cualquier momento? T.E. Superior de 7 de agosto de 1989, págs. 73-74 y 82. Y segundo, han optado por ordenar que a los electores que reclamaron en la *781corte federal se les notifique personalmente, pero a los otros no. Nuevamente, ¿por qué esta diferencia en el trato? La única explicación posible es que existe un desmedido interés en limitar o podar la jurisdicción de la corte federal.
XII
Para concluir, un (1) año después de las elecciones, ¿cuáles son los estados procesales de los pleitos? En el de impugnación instado por Granados Navedo ya desfiló toda la prueba y sólo resta que las partes presenten sus respectivos alegatos de derecho. En la acción independiente de la señora González Suárez, la prueba había desfilado antes del man-dato de consolidación y acumulación de este Tribunal de 29 de septiembre de 1989. Para todos los efectos ambos están sometidos.
Al presente, la demandante González Suárez justificada-mente se niega a suscribir una alegación de demanda enmen-dada. El candidato impugnado, Acevedo Pérez, y el Comisionado Electoral del P.P.D., Báez Galib, en comparecencia con-junta implícitamente admiten que les asiste la razón. A su entender todo se debe a una malinterpretación de lo resuelto por la mayoría el 29 de septiembre de 1989. Insisten en que la acumulación de los electores excluidos como partes co-rresponde a la Comisión Estatal de Elecciones, y nos solici-tan que así lo resolvamos sumariamente. En la alternativa, que ordenemos a la Comisión Estatal de Elecciones notificar las alegaciones que Acevedo Pérez está dispuesto a enmen-dar.
Por su parte, la Comisión Estatal de Elecciones se opone. Aduce que no le corresponde esa tarea, porque fue ella preci-samente la que determinó que esos electores —que ahora se acumulan indebidamente como parte indispensable— no tie-nen derecho a votar. Confiesan que no tienen mayor interés en cuál de las partes deberá hacerlo.
*782La caricaturesca situación suscitada es fiel reflejo de la incorrección de la opinión mayoritaria del Tribunal de 29 de septiembre de 1989. Queda demostrado con el hecho que el mandato es incumplible.
Con la decisión mayoritaria, hoy nos encontramos con la insólita situación en que cuatro (4) Jueces redactan las alega-ciones de una demanda, cuya suficiencia estará sujeta a ser cuestionada por más de mil electores afectados, amén de la demandada Comisión Estatal de Elecciones. Así se pretende obligar a la demandante González Suárez a demandar a nom-bre de otros electores —con los cuales ella no tiene ninguna relación— sin que posea tal capacidad y autorización de ellos. Si accediéramos a la petición de Acevedo Pérez y de Báez Galib, estaríamos permitiéndole a aquél, como deman-dado, que asumiera el típico papel de demandante en otro pleito en el que definitivamente no es parte. Y, en cuanto a la Comisión Estatal de Elecciones, la anomalía es patente.
Con todo el respeto, estamos ante una “mogolla judicial” sin precedentes. El papel, aún de tamaño legal, aguanta todo lo que se le escriba, incluso decisiones ESTÉRILES e IN-JUSTAS. Nuevamente, “por una vertiente errónea, [se] mu-tila indirectamente el esquema procesal del pleito especial de impugnación; paraliza, complica y atrasa su solución, y replantea un potencial conflicto jurisdiccional con la corte federal. Crea un desbalance y entremezcla conceptos sus-tantivos relativos a las causas de acción con los principios de economía procesal, como la acumulación de partes y la consolidación y sus efectos. Desde su incepción, el diseño es inconstitucional.... [R]esulta imperativo que sin dilación alguna decretemos la nulidad de la certificación expedida precipitada y erróneamente a favor de Acevedo Pérez y or-denemos una nueva elección en el Municipio de San Juan. ¿Cuánto más habremos de esperar? ¿Por qué seguir compli-cando el pleito y retrasando ese remedio? Todavía estamos a tiempo para fijar correctamente las coordenadas que en el *783plano electoral y constitucional el recurso nos presenta.” (Énfasis en el original.) Granados v. Rodríguez Estrada II, supra, págs. 681-682, opinión disidente.
La inusitada premura de la mayoría, al certificar hoy su sentencia y devolver simultáneamente el mandato, nos ha impedido desarrollar otros argumentos y afinar ciertos con-ceptos en pocas horas. PARA HACER JUSTICIA, POR FORTUNA, SIEMPRE HABRÁ UN MAÑANA.

(1) E.J. Conture, Los Mandamientos del Abogado, 9na ed., Buenos Aires, Ed. Depalma, 1986, pág. 12.


(2) El escrito del Comisionado del P.N.P., Sr. Francisco González Rodríguez, nada aporta. Se circunscribe lacónicamente a exponer que deben contarse todos los votos.


(3) Según la sentencia mayoritaria, esta “enmienda . . .incluirá las alega-ciones pertinentes, a saber: que son electores cualificados; que votaron en las pasadas elecciones del Municipio de San Juan; que su voto no fue adjudicado en contravención a la ley y a nuestra Constitución; que ello puede afectar el resul-tado de las elecciones de dicho municipio; que se cuente su voto, y que se dicte el remedio que en derecho corresponda. Todo ello sin perjuicio de que las personas acumuladas que comparezcan hagan las alegaciones adicionales que estimen con-venientes.” (Énfasis suplido.) Sentencia, pág. 753.